George Rose Smith, Justice. This taxpayer’s suit, brought by the appellant, questions the validity of á lease-purchase contract by which the Pulaski County Board of Election Commissioners has undertaken to acquire 300 voting machines for use at elections within the county. The chancellor rejected all the complaining taxpayer’s arguments against the validity of the contract. The chancellor nevertheless refused to issue a writ of mandamus to compel the county to appropriate-money to pay the first installment due under the contract, for the reason—and' only for the reason—that the proponents of the contract (the Board of Election Commissioners and the seller of the machines) have not shown that the proposed expenditure will not result in the-county’s exceeding its current revenues, in violation of Amendment 10 to the Arkansas Constitution. For many years the advocates of voting machines have persevered in their efforts to obtain them for use in Pulaski county. The machines were first approved by the county at an election held in 1958, under Act 484 of 1949. Ark. Stat. Ann., Title 3, Ch. 17 (Repl. 1956). The county’s ensuing attempt to purchase voting machines failed, because the machines were not capable of making a record of individual votes, as the constitution required. City of Little Rock v. Henry, 233 Ark. 432, 345 S. W. 2d 12 (1961). Apparently it was more practical to change the constitution than to change the machines. Amendment 50, eliminating the constitutional difficulty, was initiated and adopted in 1962. The statues were revised to implement the amendment. Act 53 of 1963; Ark. Stat. Ann., Title 3, Ch. 17 (Supp. 1965). A new election in Pulaski county was held to he necessary. City of Little Rock v. Cavin, 238 Ark. 333, 381 S. W. 2d 741 (1964). After the electorate again approved the machines the present contract was negotiated. We need not recite the detailed provisions of this long agreement. Its length is largely due to the incorporation of the minute safeguards required by § 2 of Act 53. Ark. Stat. Ann. § 3-1702. In broad outline, the contract is a lease-purchase agreement extending over a period of ten years. The county may, but is not required to, renew the lease from year to year. At the end of the term the machines become the property of the county. The county has the option of buying the machines at any time during the term, with previously paid rentals to be credited upon the purchase price. Section 3-1703 authorizes the county board of election commissioners to “purchase” voting machines. This authorization contemplates the negotiation of a binding contract, for otherwise the explicit authority to purchase would be meaningless. There is no express requirement in the statute that the county court approve the purchase or that it be preceded by a quorum court appropriation. The appellant’s primary contention, argued in four points for reversal, is that the legislative attempt to empower the county board of election commissioners to bind the county invades the exclusive jurisdiction of the county court under Article 7, § 28, of the constitution: “The county court shall have exclusive original jurisdiction in all matters relating to county taxes, roads, bridges, ferries, paupers, bastardy, vagrants, the apprenticeship of minors, the disbursement of money for county purposes, and in every other case that may be necessary to the internal improvement and local concerns of the respective counties.” This particular argument has been rejected so often that the meaning of the constitutional provision is not open to doubt. The county court’s authority to disburse funds for local purposes does not prevent the legislature from requiring the county to pay expenses imposed by state law. We reviewed several cases in Jeffery v. Trevathan, 215 Ark. 311, 220 S. W. 2d 412 (1949), where, in upholding a statute against this same attack, we pointed out that “the net effect of this contention Avould be that a State law, requiring counties to publish claims at the expense of the counties, could he of no validity in any county which did not wish to comply with the State law.” The publication of claims against the county touches local county concerns more closely than does the purchase of voting machines for use in State, county, and municipal elections. Our cases were again reviewed in Campbell v. Ark. State Hospital, 228 Ark. 205, 306 S. W. 2d 313 (1957), where we sustained a statute requiring counties to pay for the maintenance of accused persons committed to the state hospital for mental examination. Among many other cases Adams v. Whittaker, 210 Ark. 298, 195 S. W. 2d 634 (1946), is almost directly in point. There it was held that the General Assembly may compel counties to bear the expense of elections. There is nothing .unreasonable, especially in the light of Amendment 50, in the legislature’s conclusion that the purchase of voting machines is a permissible election expense. The appellant also insists that the Pulaski county contract is improvident, because the machines’ capacity of -360 voting spaces might conceivably he insufficient for the listing of all candidates in a particular election. The same argument could he made if the machines were designed to handle 1,000 names instead of only 360. In a matter of this kind some leeway must he allowed for the exercise of sound judgment on the part of the county board of election commissioners. Furthermore, the statute permits the use of ballots when the vote is expected to be too heavy for the capacity of the machines. Section 3-1732. That section of the law provides an adequate solution for the difficulty now suggested. The decree is affirmed, without prejudice to any future proceeding in which there may arise a question about the sufficiency of the county’s available revenues to meet the first payment under the contract. McFaddin, J., dissents.